Fowler, S.
This is an application for the appointment of a substituted trustee, the sole surviving trustee, Adolph Pavenstadt, having been interned by the United States government as a dangerous alien enemy at Fort Oglethorpe, Ga. His internment will, of course, prevent the trustee from acting, but it does not render him incompetent "within the meaning of the statute. The trustee has not resigned, nor has he been removed from office, and under the circumstances the application must be denied. Code Civ. Pro. § 2638. The English courts and our own federal courts generally suspend proceedings against enemy aliens during the war, but that rule has no strict reference here.
Application denied.